DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7, 9-15, 17-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Application 16/842,745. 
Claims 1-4, 6-8, 9, 15-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 8, 9, 15-18 of US Application 16/849,787. 
Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 10,653,407. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 

Invention
(16/842754)
US Application
16/842745
(comparable
elements)
US Application
16/849787
(comparable
elements)
US Patent
10,653407
(comparable
elements)
Claims 1









Claims 2, 3





Claims 4, 5


Claim 6


Claim 7


Claim 8, 22



Claim 9










Claim 10, 11













Claims 12, 13


Claim 14

Claim 15


Claim 17-

















Claim 1, 4-7 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism)



Claims 2, 3 (groove with plurality of expanded and narrow portions)


Claim 1 (ellipsoidal surfaces)

Claim 1 (compressive force)

Claim 1 (manual switch)





Claim 8, 11-15 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism, first/second/third/fourth arc terminal ends)

Claims 9, 10 (groove with plurality of expanded and narrow portions)










Claim 8 (ellipsoidal surfaces)

Claim 8 (compressive force)
Claim 1 (manual switch)

Claim 16-20 
(arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism, first/second arc terminal ends; groove with plurality of expanded and narrow portions; ellipsoidal surfaces; compressive force; manual switch)
Claim 1, 8, 15 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism; retractor blade)


Claim 15-18 (groove with plurality of expanded and narrow portions)





Claim 2 (compressive force)

Claim 3 (manual switch)

Claim 4 (thumb switch, washers)


Claim 9 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism, first/second/third/fourth arc terminal ends; retractor blade)























15-18 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism, first/second arc terminal ends; groove with plurality of expanded and narrow portions)








Claim 1, 5, 6 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism)










Claim 2 (compressive force)

Claim 3 (manual switch)

Claim 4 (thumb switch, washers)




Claim 7-12 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism, first/second/third/fourth arc terminal ends; retractor blade)

Claim 13-18 (arcuate frame, groove, mobile carriage, track engagement feature, post holder with ball joint, carriage locking mechanism, first/second/third/fourth arc terminal ends; retractor blade; groove with plurality of expanded and narrow portions)












Thus, the invention of US Application 16/842,745, claims 1-20; the invention of US Application 16/849,787, claims 1-4, 8, 9, 15-18; the invention of US Patent 10,653,407, claims 1-18, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alinsod (US 20070238933) in view of Paolitto et al. (US 6254532).
With respect to claim 1, Alinsod teaches a retractor assembly for tissue retraction at the site of an incision (see fig. 4-5), the retractor assembly comprising: an arcuate frame member (see fig. 4-5); a groove (14+9) running along a proximal surface of the frame member (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface, elements 9 run through the top and bottom surfaces); and a mobile carriage (10) for connecting a retractor blade to a retractor frame member (see fig. 4-5), wherein the mobile carriage is configured to engage with the groove to allow the mobile carriage to translate along the groove (see para. 40-41), the mobile carriage comprising: a track engagement feature (see fig. 4-5); a blade post holder (13) attached to a blade post (12); and a carriage locking mechanism (11).
Alinsod does not appear to teach a blade post holder configured to yaw, pitch, roll, and translate proximally and distally relative to the track engagement feature, the blade post holder having a post engagement feature configured to hold a cylindrical post such that the post is free to translate along the post's longitudinal axis relative to the blade post holder, and free to rotate about the post's longitudinal axis, but is otherwise constrained from moving relative to the blade post holder; a carriage locking mechanism in contact with the blade post holder, configured to reversibly exert compressive force on the blade post holder to inhibit the blade post holder from yaw, pitch, and roll relative to the track engagement feature, wherein such compressive force causes the post engagement feature to exert compressive force on the cylindrical post to restrict the post from translating along the post's longitudinal axis.
Paolitto, also drawn to surgical retractors, teaches a carriage locking mechanism (e.g. 674, also see fig. 6 below for a more detailed view) configured to allow the blade post six degrees of freedom of movement relative to the frame member when in an unlocked position, and to prohibit movement relative to the frame member when in a locked position except translation along the groove (see fig. 2B for examples of this movement) in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site (see col. 23 lines 11-30 below). 

    PNG
    media_image1.png
    726
    1200
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    514
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus of Alinsod to include a blade post holder configured to yaw, pitch, roll, and translate proximally and distally relative to the track engagement feature, the blade post holder having a post engagement feature configured to hold a cylindrical post such that the post is free to translate along the post's longitudinal axis relative to the blade post holder, and free to rotate about the post's longitudinal axis, but is otherwise constrained from moving relative to the blade post holder; a carriage locking mechanism in contact with the blade post holder, configured to reversibly exert compressive force on the blade post holder to inhibit the blade post holder from yaw, pitch, and roll relative to the track engagement feature, wherein such compressive force causes the post engagement feature to exert compressive force on the cylindrical post to restrict the post from translating along the post's longitudinal axis, in view of Paolitto, in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site.
As for claim 2, Alinsod, as modified by Paolitto, further teaches the retractor assembly of claim 1, wherein the groove running along the proximal surface of the frame member includes: a plurality of expanded portions (9) along the proximal surface; and a plurality of narrower portions (14) along the proximal surface (see fig. 4-5).
As for claim 3, Alinsod, as modified by Paolitto, further teaches the retractor assembly of claim 2, wherein the mobile carriage is configured to initially engage with at least one of the plurality of expanded portions of the groove and subsequent to an initial engagement, engage with at least one of the plurality of narrower portions of the groove to allow the carriage to translate along the groove (see para. 40-41).
As for claims 6 and 7, Alinsod does not appear to further teach wherein the carriage locking mechanism is configured to exert compressive force on the blade post holder to inhibit the blade post holder from translating proximally and distally; wherein the carriage locking mechanism comprises a manual switch that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder.
Paolitto, also drawn to surgical retractors, teaches a carriage locking mechanism (e.g. 674, also see fig. 6 for a more detailed view) wherein the carriage locking mechanism is configured to exert compressive force (e.g. via 170) on the blade post holder to inhibit the blade post holder from translating proximally and distally (see fig. 6 and also col. 11 lines 38-63); wherein the carriage locking mechanism comprises a manual switch (e.g. 228) that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder (see col. 11 lines 53-63) in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site (see col. 11 lines 53-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus of Alinsod wherein the carriage locking mechanism is configured to exert compressive force on the blade post holder to inhibit the blade post holder from translating proximally and distally; wherein the carriage locking mechanism comprises a manual switch that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder, in view of Paolitto, in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alinsod (US 20070238933) and Paolitto et al. (US 6254532), as applied to claim 1 above, in view of Marchek (US 20060224044).
As for claim 8, Alinsod, as modified by Paolitto, does not appear to teach wherein the carriage locking mechanism comprises a thumb switch coupled to a cam that confers compressive force via a spring and a plurality of washers interposed between the thumb switch and the post holder.
Marchek, also drawn to surgical retractors, teaches an alternate equivalent carriage locking mechanism comprises a thumb switch (222) coupled to a cam (204) that confers compressive force via a spring (238) and a plurality of washers 224, 226) interposed between the thumb switch and a post holder (e.g. 230) (see para. 38 below); in order to provide a simple alternate equivalent locking mechanism that provides the same function of allowing placement of the retractor blades in the desired positions during the procedure (see para. 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Alinsod, as modified by Paolitto, wherein the carriage locking mechanism comprises a thumb switch coupled to a cam that confers compressive force via a spring and a plurality of washers interposed between the thumb switch and the post holder, in view of Marchek, in order to provide a simple alternate equivalent locking mechanism that provides the same function of allowing placement of the retractor blades in the desired positions during the procedure.

Claims 9-11, 14, 15, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US 4434791) in view of Alinsod (US 20070238933) in further view of Paolitto et al. (US 6254532).
With respect to claims 9-11, 14, 15, 17, 20 and 21, Darnell teaches a retractor assembly for tissue retraction at the site of an incision that can be used in an open or closed configuration (see fig. 2), the retractor assembly comprising: an arcuate frame member (e.g. 19) having a first arc terminal end (20), a second arc terminal end (20), a first connector engagement feature (20a) at the first arc terminal end, and a second connector engagement feature (20a) at the second arc terminal end; an arcuate connector (23) having a third arc terminal end (24), a fourth arc terminal end (25, although any of 13, 27, 28 and corresponding features could be considered as the arcuate connector), a first frame engagement feature (14) at the third arc terminal end configured to reversibly engage with the first connector engagement feature (see col. 3 lines 31-52 below and col. 4 lines 39-50 below), and a second frame engagement feature (12) at the fourth arc terminal end configured to reversibly engage with the second connector engagement feature (see col. 3 lines 31-52 below and col. 4 lines 39-50 below).
Darnell does not appear to teach a mobile carriage for connecting a retractor blade to a retractor frame member, wherein the mobile carriage is configured to engage with the groove to allow the mobile carriage to translate along the groove, the mobile carriage comprising: a track engagement feature; a blade post holder configured to yaw, pitch, roll, and translate proximally and distally relative to the track engagement feature, the blade post holder having a post engagement feature configured to hold a cylindrical post such that the post is free to translate along the post's longitudinal axis relative to the blade post holder, and free to rotate about the post's longitudinal axis, but is otherwise constrained from moving relative to the blade post holder; a carriage locking mechanism in contact with the blade post holder, configured to reversibly exert compressive force on the blade post holder to inhibit the blade post holder from yaw, pitch, and roll relative to the track engagement feature, wherein such compressive force causes the post engagement feature to exert compressive force on the cylindrical post to restrict the post from translating along the post's longitudinal axis; a groove running along a proximal surface of the frame member including: a plurality of expanded portions along the proximal surface, and a plurality of narrower portions along the proximal surface; a mobile carriage configured to initially engage with at least one of the plurality of expanded portions of the groove and subsequent to an initial engagement, engage with at least one of the plurality of narrower portions of the groove to allow the carriage to translate along the groove; wherein the carriage locking mechanism is configured to exert compressive force on the blade post holder to inhibit the blade post holder from translating proximally and distally; and wherein the carriage locking mechanism comprises a manual switch that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder.
Alinsod, also drawn to surgical retractors, teaches a groove (14+9) running along a proximal surface of the frame member (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface, elements 9 run through the top and bottom surfaces) including: a plurality of expanded portions (9) along the proximal surface (see fig. 4, 5, below), and a plurality of narrower portions (14) along the proximal surface (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface); a mobile carriage (10) configured to initially engage with at least one of the plurality of expanded portions of the groove and subsequent to an initial engagement, engage with at least one of the plurality of narrower portions of the groove to allow the carriage to translate along the groove (see para. 40, 41 below and note that 14 overlays 9), the mobile carriage including: a blade post holder (13) attached to a blade post (12) in order to allow the surgeon to place the retractor at the correct position or adjust said position as needed (see para. 40-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Darnell to include a groove running along a proximal surface of the frame member including: a plurality of expanded portions along the proximal surface, and a plurality of narrower portions along the proximal surface; a mobile carriage configured to initially engage with at least one of the plurality of expanded portions of the groove and subsequent to an initial engagement, engage with at least one of the plurality of narrower portions of the groove to allow the carriage to translate along the groove; and a retractor blade assembly comprising a retractor blade and a blade post engaged to the mobile carriage, in view of Alinsod, in order to allow the surgeon to place the retractor at the correct position or adjust said position as needed.
Paolitto, also drawn to surgical retractors, teaches a retractor blade assembly comprising a retractor blade (676) and a blade post (e.g. 116) free to yaw, pitch and roll relative to the mobile carriage (114) (see fig. 23); wherein the carriage locking mechanism is configured to exert compressive force (e.g. via 170) on the blade post holder to inhibit the blade post holder from translating proximally and distally (see fig. 6 below and also col. 11 lines 38-63); wherein the carriage locking mechanism comprises a manual switch (e.g. 228) that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder (see col. 11 lines 53-63) in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site (see col. 23 lines 11-30). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Darnell wherein the mobile carriage comprises a blade post holder configured to yaw, pitch, roll, and translate proximally and distally relative to the track engagement feature, the blade post holder having a post engagement feature configured to hold a cylindrical post such that the post is free to translate along the post's longitudinal axis relative to the blade post holder, and free to rotate about the post's longitudinal axis, but is otherwise constrained from moving relative to the blade post holder; a carriage locking mechanism in contact with the blade post holder, configured to reversibly exert compressive force on the blade post holder to inhibit the blade post holder from yaw, pitch, and roll relative to the track engagement feature, wherein such compressive force causes the post engagement feature to exert compressive force on the cylindrical post to restrict the post from translating along the post's longitudinal axis; wherein the carriage locking mechanism is configured to exert compressive force on the blade post holder to inhibit the blade post holder from translating proximally and distally; and wherein the carriage locking mechanism comprises a manual switch that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder, in view of Paolito in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US 4434791), Alinsod (US 20070238933) and Paolitto et al. (US 6254532), as applied to claims 9 and 17 above, in view of Marchek (US 20060224044).
As for claims 16 and 22, Darnell, as modified by Alinsod and Paolitto, does not appear to teach wherein the carriage locking mechanism comprises a thumb switch coupled to a cam that confers compressive force via a spring and a plurality of washers interposed between the thumb switch and the post holder.
Marchek, also drawn to surgical retractors, teaches an alternate equivalent carriage locking mechanism comprises a thumb switch (222) coupled to a cam (204) that confers compressive force via a spring (238) and a plurality of washers 224, 226) interposed between the thumb switch and a post holder (e.g. 230) (see para. 38 below); in order to provide a simple alternate equivalent locking mechanism that provides the same function of allowing placement of the retractor blades in the desired positions during the procedure (see para. 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Darnell, as modified by Alinsod and Paolitto, wherein the carriage locking mechanism comprises a thumb switch coupled to a cam that confers compressive force via a spring and a plurality of washers interposed between the thumb switch and the post holder, in view of Marchek, in order to provide a simple alternate equivalent locking mechanism that provides the same function of allowing placement of the retractor blades in the desired positions during the procedure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the post holder comprises a partially ellipsoidal upper surface, and wherein the carriage locking mechanism comprises a concave distal surface in contact with the partially ellipsoidal upper surface of the articulating post holder to form a ball joint, as set forth in claim 4.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the blade post holder has a partially ellipsoidal proximal surface and a partially ellipsoidal distal surface, both of which form ball joints with adjacent structures in the mobile carriage, as set forth in claim 5.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the post holder comprises a partially ellipsoidal upper surface, and wherein the carriage locking mechanism comprises a concave distal surface in contact with the partially ellipsoidal upper surface of the articulating post holder to form a ball joint, as set forth in claim 12.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the blade post holder has a partially ellipsoidal proximal surface and a partially ellipsoidal distal surface, both of which form ball joints with adjacent structures in the mobile carriage, as set forth in claim 13.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the post holder comprises a partially ellipsoidal upper surface, and wherein the carriage locking mechanism comprises a concave distal surface in contact with the partially ellipsoidal upper surface of the articulating post holder to form a ball joint, as set forth in claim 18.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the assembly including wherein the blade post holder has a partially ellipsoidal proximal surface and a partially ellipsoidal distal surface, both of which form ball joints with adjacent structures in the mobile carriage, as set forth in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773